Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 19 May 1796
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


          
            My Dear Sister—
            Atkinson May 19th 1796
          
          I rejoice that the important question in Congress has terminated so happily, & that the Vice president has again returned in safety to his dear expecting Family. Warring passions often agitate the human mind. When Mr Peabody returned, last Tuesday Evening from Newbury & brought me the Papers, announceing the arrival of the Vice president at his seat, I participated in your happy meeting, & present Felicity, but sorrow would shade my brow, as I knew it would dissappoint us of the long desired visit, from my much loved Sisters. I wished I had not prevented your coming before, I wished (forgive me, my good Brother) that your happiness had been deferred, & your return had been one week later.— Self will prevail in these degenerate days— I claim not those almost angelic degrees of virtue patriotism, & disinterestedness to which he has arrived— I feel at an humble distance in everything— Yet we wish he would do us the honour of a visit, will he not be so good as to accompany you here— I know it is not so agreeable upon the account of company as at Haverhill— There is a mile of the road bad, but not half so rough as it is to weymouth— We go to each others houses, spend an afternoon, & return by dark— General Peabody lives half mile from us, I often wish he lived nearer— he is a sensible man—something singular—but very hospitable & generous— He seeks the real interest of the Town, but they are so jealous of him, that they will hardly accept of the lest benefit from him— He has founded an accademy here, but many will not send their Children, either through envy, or fear, lest there should be some lurking evil— The General esteems Mr Peabody, & has been vastly polite, & generous to us since I came here— Upon hearing I expected you, he presented us with a quarter of a march Lamb, weighing eight pound a quarter— we roasted it, but alas! fine as it was, it lost its flavour, by your not partaking of a part—
          I did not send for Betsy Quincy before, because she w[as] (poor Girl) to stay till my Vendue was over— That was last week, & this I expected you— I should now be glad of her return, as soon as you can convenien[tly] send her— I can find no private conveyance, so she had better come in the Stage— There is a dancing School to be opened here in about a week, perhaps I shall think it best to send

her— Mr Du Cary, a very agreeable french Gentlemen will have a School here, & at Haverhill—keeping two days in a week— I dispair of making Betsy upright, yet I wish to give her every advantage of education that I can possibly obtain—
          With ten thousand thanks for yours, & my Brothers kindness, I am your affectionate Sister
          
            Elizabeth Peabody
          
          
            Mr Peabody desires me to present his respects— Be so kind as to give my love to my Neices— I feel perfectly ashamed that I have not written to your Children— I have a thousand avocations This is a world of hurry, & bustle & perplexity, but I hope I shall get rid of some of my care—
            I hope Cousin Betsys health is perfectly restored dear Girl, I love her exceedingly— I fear she will never be happy till she is well settled in a family way— I would have her come home to me, when ever she pleases—
          
        